Candler, Presiding Justice.
Pursuant to the provisions of Code § 114-711 Donald Crowe filed an application in the Superior Court of Walker County for judgment and execution against Quilted Textile Corporation, his former employer, alleging that an award of compensation had been made to him under and pursuant to the Workmen’s Compensation Act because of an injury he received in the course of his employment. He also alleged that no payments due under the award had been paid to him since August 11, 1965. On the denial of his application, he appealed to this court. Held:
The Court of Appeals and not the Supreme Court has jurisdiction of this case since no relief is sought except that provided for by Code § 114-711 which is purely legal relief.

Transferred to the Court of Appeals.


All the Justices concur, except Mohley and Cook, JJ., not participating for providential cause.